     Case 4:19-cr-01463-RM-EJM Document 71 Filed 07/23/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6
 7
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11
     United States of America,                      No. CR-19-01463-001-TUC-RM (EJM)
12
                  Plaintiff,                        ORDER
13
     v.
14
     Fabian Inzunza,
15
                  Defendant.
16
17         Pending before the Court is Defendant Fabian Inzunza’s Motion for
18   Compassionate Release. (Doc. 60.) The Government responded in opposition (Doc. 66)
19   and Defendant replied (Doc. 70). For the following reasons, the Motion will be denied.
20         I.     Background
21         On October 10, 2019, Defendant Inzunza pled guilty to importation of heroin in
22   violation of 21 U.S.C. §§952(a), 960(a)(1), and 960(b)(1)(A). (Doc. 47.) Defendant was
23   initially ordered released pending trial (Doc. 5) but, upon violating his conditions of
24   pretrial release in an incident involving weapons-related misconduct (Doc. 12),
25   Defendant was ordered detained pending trial (Docs. 27, 30).1 On December 19, 2019,
26   this Court sentenced Defendant to 36 months in the custody of the Bureau of Prisons
27
28   1
      Defendant was temporarily released multiple times so he could receive surgery. (See
     Docs. 31, 35, 40.)
     Case 4:19-cr-01463-RM-EJM Document 71 Filed 07/23/20 Page 2 of 7



 1   (“BOP”), with credit for time served and a recommendation for participation in the
 2   RDAP program. (Doc. 58, Doc. 60 at 4.) Defendant is housed at Federal Correctional
 3   Institution—Terminal Island (“Terminal Island”) and his projected release date is March
 4   10, 2022. (Doc. 66 at 2, Doc. 60 at 4-5.)
 5          On June 29, 2020, Defendant filed the instant Motion seeking compassionate
 6   release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (Doc. 60.) Defendant
 7   argues that he should be resentenced to time served, or alternatively, resentenced to home
 8   confinement, due to the COVID-19 pandemic. (Id.) He states that he has not been able to
 9   participate in RDAP due to COVID-19 and that, had he been able to participate, his
10   release date likely would have been around March 10, 2021. (Id. at 5.)
11          Defendant, who is 36 years old, requests compassionate release due to his health
12   conditions of asthma, hypertension, and depression. (Id. at 5-6.) Defendant explains that
13   these “comorbidities” increase his risk of serious COVID-19 complications, should he
14   contract the virus. (Id. at 6.) Defendant states that he “has suffered from asthma since
15   childhood” and that although as an adult his asthma has been under control, he has “been
16   prescribed an inhaler in the past to help with breathing issues.” (Id. at 5.) He further
17   states that he has “struggled to catch his breath on multiple occasions” since being
18   incarcerated. (Id.) Defendant further states that he has recently been diagnosed with
19   hypertension and that he takes medication daily for the condition. (Id. at 5, 20.) Lastly,
20   Defendant states that he suffers from “chronic and severe” depression, for which he also
21   takes daily medication. (Id., see also Doc. 65.)
22          Defendant argues that he should be released because, as of May 11, 2020,
23   “Terminal Island was the site of the largest COVID-19 outbreak at a BOP facility,
24   reporting over 700 positive cases (693 prisoners and 15 staff).” (Id. at 8.) Defendant
25   contends that it is not safe for him to remain at Terminal Island because his health
26   conditions make him more vulnerable to complications from COVID-19 and, due to the
27   nature of his confinement, he faces an unacceptable risk of contracting the virus while
28   incarcerated. (Id. at 9-11.) Defendant argues that these conditions create “extraordinary


                                                 -2-
     Case 4:19-cr-01463-RM-EJM Document 71 Filed 07/23/20 Page 3 of 7



 1   and compelling” reasons for his release. (Id. at 17); see also 18 U.S.C. § 3582(c)(1)(A);
 2   U.S.S.G. 1B1.13.
 3          Defendant further argues that he does not pose a danger to the community because
 4   his criminal history is related to his mental health and addiction issues, his behavior on
 5   pretrial release shows that he can abide by conditions of release, and the underlying
 6   offense to which he pled guilty was a nonviolent offense. (Id. at 27-8); see also U.S.S.G.
 7   1B1.13 (Sentencing Commission policy stating that a court may reduce a term of
 8   imprisonment under 18 U.S.C. § 3582(c)(1)(A) if a defendant is not a danger to the safety
 9   of any other person or to the community.) Regarding his performance on pretrial release,
10   Defendant argues that each time he was temporarily released for a surgical procedure, he
11   self-surrendered to custody without any issues; however, he does not address the
12   violation of conditions of pretrial release that resulted in his pretrial detention. (Id. at 28,
13   Docs. 23, 30.) Defendant further states that he has family and community support,
14   including access to health care, should he be released. (Id. at 28-9.)
15          Defendant states that he made a request for compassionate release to the Terminal
16   Island warden on May 22, 2020, to which he did not receive a response within 30 days.
17   See 18 U.S.C. § 3582(c)(1)(A) (setting forth administrative exhaustion requirement).
18   Therefore, he alleges that he has exhausted his administrative remedies, making this
19   Motion procedurally proper. (Doc. 70 at 2-6.) The Government contends that Defendant’s
20   Motion should be denied on procedural grounds because Defendant has not exhausted his
21   administrative remedies, as shown by his failure to produce a copy of his administrative
22   request and by the lack of such a request in the BOP’s records. (Doc. 66 at 6-7.)
23   Defendant, citing several cases from other districts, argues that his assertion that he filed
24   the request with the warden is sufficient to meet the exhaustion requirement and that he
25   need not produce a copy of the request. (Doc. 70 at 2-6.)
26          II.    Administrative Exhaustion
27          The Court will credit Defendant’s assertion that he filed the May 22, 2020
28   administrative request. Accordingly, the Court finds that Defendant has exhausted his


                                                  -3-
     Case 4:19-cr-01463-RM-EJM Document 71 Filed 07/23/20 Page 4 of 7



 1   administrative remedies, making the Motion properly before the Court. See United States
 2   v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *2 (W.D. Wash. May 22, 2020)
 3   (When confronted with conflicting evidence about whether defendant had filed a request
 4   for compassionate release with the warden, the Court credited defendant’s representation
 5   because it was “based on direct knowledge rather than failure to confirm the existence of
 6   a filing from over a month ago.”); United States v. Trent, No. 16-CR-00178-CRB-1, 2020
 7   WL 1812214, at *1 (N.D. Cal. Apr. 9, 2020) (same).
 8          III.   Applicable Law and Discussion
 9          Under the recently enacted First Step Act, 18 U.S.C. § 3582, a sentencing court
10   may reduce a term of imprisonment, on motion of a defendant “after the defendant has
11   fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
12   bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such
13   a request by the warden of the defendant’s facility, whichever is earlier,” after
14   considering the factors set forth in section 3553(a), as applicable, if the Court finds that
15   “extraordinary and compelling reasons warrant such a reduction . . . “and that such a
16   reduction is consistent with applicable policy statements issued by the sentencing
17   commission.” 18 U.S.C. § 3582(c)(1)(A). To be eligible for compassionate release, a
18   defendant must demonstrate: (1) the existence of extraordinary and compelling reasons,
19   within the meaning of the statute; and (2) that he is not a danger to the community. 18
20   U.S.C. § 3582(c)(1)(A). Any reduction must be consistent with the policy statements set
21   forth in U.S.S.G. § 1B1.13.
22          U.S.S.G. § 1B1.13 defines “extraordinary and compelling reasons” that may make
23   a defendant eligible for compassionate release. See 28 U.S.C. § 994(t). There are three
24   categories of reasons: medical condition of the Defendant, age of the Defendant, and
25   family circumstances. U.S.S.G. § 1B1.13, n.1. As relevant here, those grounds include:
26   (1) a “terminal illness” and (2) a serious medical condition “that substantially diminishes
27   the ability of the defendant to provide self-care within the environment of a correctional
28   facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, n.1.


                                                -4-
     Case 4:19-cr-01463-RM-EJM Document 71 Filed 07/23/20 Page 5 of 7



 1   Other bases for compassionate release are a defendant’s age or family circumstances, or
 2   “an extraordinary and compelling reason other than, or in combination with,” the
 3   enumerated reasons. See id. “[R]ehabilitation of the defendant is not, by itself, an
 4   extraordinary and compelling reason for purposes of this policy statement.” Id.
 5          Defendant argues that his medical conditions of asthma, hypertension, and
 6   depression, coupled with the COVID-19 pandemic, present extraordinary and compelling
 7   reasons for release. Although the Court acknowledges the unfortunate circumstances
 8   Defendant is facing, the record does not show that Defendant satisfies the conditions for
 9   compassionate release pursuant to the applicable authority. The Court agrees with
10   Defendant that courts have broad discretion pursuant to the First Step Act and the
11   applicable Sentencing Commission policy statements to release defendants when
12   appropriate circumstances arise, but it does not find such circumstances present in this
13   particular case.
14          a. Defendant’s Medical Conditions Do Not Warrant Compassionate Release
15          First, the Court does not find that Defendant’s medical conditions justify
16   compassionate release. Defendant’s allegations of “grave danger” notwithstanding, the
17   record does not indicate that the BOP, and Terminal Island in particular, is failing to take
18   the pandemic seriously. (See Doc. 60 at 2-3,2 Doc. 66 at 2-4.) Defendant states that he
19   has asthma, but he also indicates that he has not suffered serious symptoms from that
20   condition since childhood. His medical records do not indicate recent treatment for
21   asthma attacks or other manifestations of the condition. Therefore, the Court does not
22   find that Defendant’s asthma is a serious medical condition that would justify
23   compassionate release. Compare United States v. Wen, No. 6:17-CR-06173 EAW, 2020
24   WL 1845104, at *7 (W.D.N.Y. Apr. 13, 2020) (defendant with asthma granted
25   compassionate release where “the facility is recklessly failing to take even the basic steps
26   necessary to protect against the spread of this disease” and defendant did not present a
27   danger to the community).
28   2
      Defendant reports that Terminal Island is testing inmates and quarantining those who
     have been diagnosed with COVID-19.

                                                -5-
     Case 4:19-cr-01463-RM-EJM Document 71 Filed 07/23/20 Page 6 of 7



 1          Although Defendant has recently been diagnosed with hypertension and receives
 2   treatment for it, the evidence Defendants presents in support of his argument does not
 3   mandate his release. Defendant states that he was diagnosed with hypertension during a
 4   “routine BOP physical,” (Doc. 60 at 20), therefore indicating that this has not long been a
 5   chronic condition. While medical literature indicates that hypertension is a dangerous
 6   comorbidity with COVID-19, according to the sources Defendant cites, that danger
 7   appears significantly higher for older adults. (Id. at 20-21.)3 As Defendant is 36 years old
 8   and was only recently diagnosed with hypertension, the Court does not find that his
 9   medical condition of hypertension justifies compassionate release. Furthermore, although
10   the Court appreciates the psychological stress of incarceration, Defendant’s diagnosis and
11   symptoms of depression simply do not support a finding that he is entitled to release. But
12   see Doe v. Barr, No. 20-CV-02141-LB, 2020 WL 1820667, at *4 (N.D. Cal. Apr. 12,
13   2020) (“Growing evidence demonstrates that PTSD, anxiety/stress, and depression can
14   lead to decreased immune response and increased risk of infections.”)
15          Finally, the Court does not find that the cumulative effects of Defendant’s multiple
16   conditions constitute “extraordinary and compelling” reasons for his release. Although
17   “courts have previously found ‘extraordinary and compelling circumstances’ exist where
18   an inmate suffers severe and chronic medical conditions that put them at an increased risk
19   of complications associated with COVID-19 exposure,” Defendant’s conditions are not
20   sufficiently “severe and chronic” to place him in that category. See United States v.
21   Hanson, No. 6:13-CR-00378-AA-1, 2020 WL 3605845, at *4 (D. Or. July 2, 2020)
22   (collecting cases of inmates with multiple severe and chronic medical conditions).
23
     3
        Defendant highlights a study published in the Journal of the American Medical
24   Association finding that “patients with hypertension have more severe illness and higher
     mortality rates than those without hypertension,” and “patients with hypertension had
25   more than 3 times the mortality rate of all other patients hospitalized with COVID-19.”
     (Doc. 60-2.) However, the study involved patients with a median age of 55 and states that
26   “[p]atients with hypertension were older and had greater prevalence of chronic diseases.”
     (Id.) As Defendant is 36 years old and was only recently diagnosed with hypertension, it
27   is not clear that the study’s findings apply to him. (Id.) It appears likely that Defendant’s
     young age combined with his recent hypertension diagnosis reduce his risk from COVID-
28   19 complications, as compared to patients of more advanced age with chronic
     hypertension.

                                                 -6-
     Case 4:19-cr-01463-RM-EJM Document 71 Filed 07/23/20 Page 7 of 7



 1          b. Defendant Poses a Danger to the Community
 2          Second, the Court finds that Defendant has not demonstrated that he does not pose
 3   a danger to the community. Defendant violated his conditions of pretrial release in an
 4   incident involving weapons-related misconduct. Neither the Motion nor the Reply
 5   attempt to explain this behavior or show why Defendant would not make similar choices
 6   again if released before the expiration of his sentence. The violation of pretrial conditions
 7   involving weapons misconduct demonstrates that Defendant poses a danger to the
 8   community and Defendant has not shown why the Court should reach a different
 9   conclusion. Accordingly, the Motion will be denied. The Court emphasizes that its
10   decision is limited to the present facts of this case and should not be construed to
11   preclude granting similar relief in the future, in this case or another case, if the facts and
12   circumstances warrant it.
13          IT IS ORDERED that Defendant’s Motion for Compassionate Release (Doc. 60)
14   is denied.
15          Dated this 21st day of July, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
